Citation Nr: 0013320	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes according to the provisions of 38 
C.F.R. § 3.353 (1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from January 1970 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant was not 
competent to handle disbursement of funds.  


FINDING OF FACT

The appellant does not have the mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds, without limitation.


CONCLUSION OF LAW

The appellant is not competent for VA purposes.  38 U.S.C.A. 
§§ 501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.353 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In March 1997, the appellant filed a claim for VA benefits 
for nonservice-connected disability pension benefits for 
neurosis and depression.  

In August 1997, a psychiatric evaluation was undertaken to 
determine the appellant's ability to aid and assist in his 
own defense and to evaluate his criminal responsibility.  The 
appellant reported that he had been homeless since release 
from prison, after reversal of a conviction, in November 
1995.  The examiner noted that the appellant had difficulty 
maintaining contact with reality throughout the evaluation as 
evidenced by an acute delusional state.  A diagnosis of 
paranoid schizophrenia with anti-social personality features 
was reported.  The examiner concluded that the appellant was 
able to understand the charges against him, but unable to 
cooperate with counsel or to assist in his own defense.  

By rating decision in October 1997, the RO granted 
entitlement to nonservice-connected disability pension 
benefits and proposed a finding of incompetency.  

By affidavit, dated in January 1998, the appellant's landlord 
stated that she and her spouse owned and operated a state-
registered room and board for seniors and disabled persons, 
and that the appellant had been a tenant since October 1997.  
She reported that the appellant had always paid his rent on 
time and had several times paid a month in advance.  

By affidavit, dated in January 1998, the appellant stated 
that he lived in a state-registered room and board for 
seniors and disabled persons.  He stated that, as a condition 
of tenancy, he was required to take all prescribed 
medications and he continued to comply with all recommended 
treatment through the VA Outpatient Clinic.  He reported that 
he had no problems managing his own finances or paying his 
rent.  

At a hearing before an RO hearing officer in June 1999, the 
appellant testified that he had been receiving direct deposit 
from VA for a year and a half and during that time had been 
responsible for paying his bills.  Transcript, p. 2.  He 
stated that he would pay his rent when he received his 
disability check and the remainder of the money was for 
"clothes and things like that."  Transcript, p. 5.  He 
reported that he would withdraw cash as needed from his 
checking account.  He testified that he got around via the 
bus and purchased tickets as needed.  Transcript, p. 7.  The 
appellant noted that he liked where he was living because 
they took care of everything, including food preparation and 
his medication.  Transcript, pp. 9-10.  

By letter, received in June 1999, the appellant's landlords 
stated that the appellant always paid his rent on time and 
was extremely good at handling his own money.  They stated 
that the appellant was very responsible and did not need a 
payee.  

A VA examination for mental disorders was conducted in July 
1999, and the examiner noted review of the appellant's 
medical files, but not his claims file.  The examiner noted 
that the appellant had been followed by Dr. M. since 
January 1998, and during that time the appellant had 
considered not taking his medications and had missed numerous 
appointments.  The appellant continued to reside in a group 
home and got along well with fellow residents.  The appellant 
was able to calculate correctly his remaining income after 
rent payment and stated that he spent it on cigarettes, 
Cokes, clothing and personal toiletries.  He denied 
any current delusions or hallucinations.  The examiner stated 
that the appellant maintained no insight whatsoever into the 
psychotic symptoms, which had resulted in commitment to 
psychiatric hospitals in the past.  

The examiner provided a diagnosis of schizoaffective disorder 
by history with a current global assessment of functioning 
(GAF) rating of 42.  The examiner stated that although the 
appellant's symptoms appeared relatively stable, the 
appellant was not considered capable of handling benefit 
funds independently.  The examiner pointed to the appellant's 
lack of insight into past episodes of psychosis in 
reaching the conclusion that the appellant was unable to make 
reasonable decision.  The examiner noted that the appellant's 
chain of reasoning when addressing important financial or 
health care issues was not likely to include consideration 
of his chronic mental illness.  The examiner recommended that 
a guardian and conservator be considered.  


II. Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.53(a).  A medical 
opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations of competency should be based upon all 
evidence of record, including the percentage of disability 
and facts relating to commitment or hospital.  38 C.F.R. § 
3.353(c).  Where reasonable doubt arises regarding a 
beneficiary's mental capacity, such doubt will be resolved in 
favor of competency.  38 C.F.R. §§ 3.102, 3.353(d) (1999).  

In the instant case, a VA medical examination was conducted 
in July 1999 and the examiner noted review of the appellant's 
medical files including VA outpatient treatment records and 
previous hospitalization.  The examiner concluded that 
the appellant was not competent to handle the disbursement of 
funds for VA nonservice-connected disability pension 
benefits.  Although the appellant's landlords provided 
opinions that the appellant was able to manage his funds, 
the record does not reflect that they have a medical degree 
or qualified medical experience.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, they are not competent to 
provide the medical opinion necessary for a determination as 
to competency, pursuant to 38 C.F.R. § 3.353.  In addition, 
the Board notes that, although the appellant indicates that 
he lives independently and properly manages his money, many 
of his daily needs such as food and medication, are provided 
as a service of the group home in which he resides.  The 
Board further notes that psychiatric evaluation in August 
1997 found that the appellant was unable to stand trial due 
to his inability to cooperate with counsel.  Although the 
physician offered no opinion as to the appellant's ability to 
handle funds, the opinion noted the appellant's difficulty in 
maintaining contact with reality.  The medical evidence 
of record leaves no doubt that the appellant is not competent 
for purposes of VA benefits.  



ORDER

The appellant is not competent for VA purposes, and the 
appeal is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

